SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                 In the Matter of Registrant J.D-F. (A-24-20) (084397)

Argued April 27, 2021 -- Decided August 9, 2021

FERNANDEZ-VINA, J., writing for a unanimous Court.

        In this appeal, the Court considers whether N.J.S.A. 2C:7-2(g) (subsection (g)), a
Megan’s Law provision that bars certain sex offenders from applying under N.J.S.A.
2C:7-2(f) (subsection (f)) to terminate their registration as sex offenders, applies to a
registrant who committed Megan’s Law offenses before the date on which subsection (g)
became effective but was convicted and sentenced after its effective date.

       Subsection (f) permits registrants -- “[e]xcept as provided in subsection (g)” -- to
make an application to terminate their registration as sex offenders upon proof that they
have remained offense-free for at least fifteen years and no longer pose a threat to the
safety of others. N.J.S.A. 2C:7-2(f).

        Effective January 8, 2002, the Legislature added subsection (g) to Megan’s Law.
L. 2001, c. 392. Subsection (g) prohibits offenders from applying to terminate their
registration if they have been convicted of certain enumerated sex offenses or of “more
than one sex offense.” N.J.S.A. 2C:7-2(g).

       In December 2002, registrant was convicted of criminal sexual contact and child
endangerment for conduct that occurred at some point between May 1 and August 31,
2001. Registrant was sentenced in May 2003. In addition to a period of probation and
time in county jail, registrant was ordered to adhere to Megan’s Law registration
requirements and community supervision for life (CSL).

        In February 2019, registrant filed a motion to terminate his registration and CSL
requirements, along with the requisite proofs. The State accepted registrant’s doctor’s
conclusion that registrant no longer presented a risk of harm to others in his community,
and it therefore did not oppose his release from CSL. However, the State objected to
registrant’s release from Megan’s Law registration, relying on subsection (g).

        The trial court found that subsection (g) barred relief from Megan’s Law’s
registration requirements and that application of subsection (g) was not retroactive in this
matter because registrant was both convicted and sentenced after subsection (g)’s

                                             1
effective date. The Appellate Division affirmed, adding that subsection (g)’s plain
language indicated that the relevant date for determining whether the statute was effective
as to a particular registrant was, as is relevant here, the date on which the registrant was
“convicted of . . . more than one sex offense.”

HELD: The relevant date for purposes of determining whether subsection (g) is
effective as to a particular registrant is the date on which that registrant committed the
sex offenses that would otherwise bar termination of registration under subsection (f).
Thus, subsection (g) does not apply to registrant.

1. To determine whether a statute should be retroactively applied, the Court considers
(1) whether the Legislature intended to give the statute retroactive application, and
(2) whether retroactive application is an unconstitutional interference with vested rights
or will result in a manifest injustice. A law is retrospective if it applies to events
occurring before its enactment or if it changes the legal consequences of acts completed
before its effective date. The Court reviews the history and provisions of Megan’s Law,
including the adoption of subsection (g) effective January 8, 2002. The Court has
previously determined that subsection (g) “does not apply retroactively.” In re Registrant
G.H., 240 N.J. 113, 113 (2019). The holding that subsection (g) cannot be applied
retroactively transcends the facts of G.H.; it is a general finding. (pp. 11-16)

2. Here, at the time that registrant committed the sex offenses that subjected him to
lifetime registration under subsection (g), that provision had not yet taken effect.
Nowhere in the text of subsection (g) does it state that the statute’s applicability is to be
measured by the date of conviction. The Legislature’s use of the language “who has been
convicted of” cannot be divorced from the specified offenses that follow it, which reveal
that subsection (g) is applicable to only a specific subset of the offenses to which
Megan’s Law registration requirements apply. That language does not mean that the date
by which courts are to analyze the applicability of subsection (g) is the date of conviction.
The material date to measure the applicability of subsection (g) is that on which the
registrant’s conduct occurred. Such a date represents the point in time that triggers the
legal consequences from which a person seeks relief. Any application of subsection (g)
to registrants whose relevant predicate offenses predate that subsection’s enactment
would be a retroactive application barred by the Court’s decision in G.H. See 240 N.J. at
113-14. The trial court and Appellate Division thus erred in finding that subsection (g)
should apply to registrant. (pp. 16-18)

       REVERSED and REMANDED to the trial court.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
SOLOMON, and PIERRE-LOUIS join in JUSTICE FERNANDEZ-VINA’s opinion.



                                              2
            SUPREME COURT OF NEW JERSEY
                  A-24 September Term 2020
                            084397


               In the Matter of Registrant J.D-F.

             On certification to the Superior Court,
                       Appellate Division.

            Argued                      Decided
         April 27, 2021               August 9, 2021


     James H. Maynard argued the cause for appellant J.D-F.
     (Maynard Law Office, attorneys; James H. Maynard, on
     the briefs).

     Jeffrey L. Weinstein, Acting Assistant Prosecutor/Special
     Deputy Attorney General, argued the cause for
     respondent State of New Jersey (Michael J. Williams,
     Acting Hunterdon County Prosecutor, attorney; Jeffrey L.
     Weinstein, on the briefs).

     Jonathan Edward Ingram, Assistant Deputy Public
     Defender, argued the cause for amicus curiae Public
     Defender of New Jersey (Joseph E. Krakora, Public
     Defender, attorney; Fletcher C. Duddy, Deputy Public
     Defender, of counsel, and Jonathan Edward Ingram, of
     counsel and on the brief).

     Emily R. Anderson, Deputy Attorney General, argued the
     cause for amicus curiae Attorney General of New Jersey
     (Andrew J. Bruck, Acting Attorney General, attorney;
     Emily R. Anderson, of counsel and on the brief).


JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


                               1
        In this appeal, the Court must decide whether N.J.S.A. 2C:7-2(g)

(subsection (g)), a Megan’s Law provision that bars certain sex offenders from

applying under N.J.S.A. 2C:7-2(f) (subsection (f)) to terminate their

registration as sex offenders, applies to a registrant who committed Megan’s

Law offenses before the date on which subsection (g) became effective but was

convicted and sentenced after its effective date.

        Subsection (f) permits registrants -- “[e]xcept as provided in subsection

(g)” -- to make an application to terminate their registration as sex o ffenders

upon proof that they have remained offense-free for at least fifteen years and

no longer pose a threat to the safety of others. N.J.S.A. 2C:7-2(f).

        Effective January 8, 2002, the Legislature added subsection (g) to

Megan’s Law. L. 2001, c. 392. Subsection (g) prohibits offenders from

applying to terminate their registration if they have been convicted of certain

enumerated sex offenses or of “more than one sex offense.” N.J.S.A. 2C:7-

2(g).

        Here, the issue is determining whether subsection (g) was impermissibly

applied to registrant, who committed a series of sex offenses between May and

August 2001 but was not convicted for those offenses until December 2002.

        The trial court and Appellate Division held that subsection (g) applied to

registrant because he was convicted after that subsection’s effective date.

                                         2
      We disagree. The fact that the plain text of subsection (g) bars persons

“convicted of . . . more than one sex offense” from terminating their

registration obligations does not, in our view, mean that the pertinent date for

determining whether subsection (g) would apply to a particular registrant is the

date of conviction. The statute’s reference to those convicted persons merely

serves to define the class of people who may be subject to subsection (g)’s

provisions. We hold that the relevant date for purposes of determining

whether subsection (g) is effective as to a particular registrant is the date on

which that registrant committed the sex offenses that would otherwise bar

termination of registration under subsection (f).

      Therefore, we reverse the judgment of the Appellate Division.

                                         I.

                                        A.

      We begin by summarizing the pertinent facts and procedural history.

      Registrant was twenty years old when he was working as a manager at a

McDonalds in Hillsborough. He participated in interviewing and hiring two

teenage boys -- A.S., age fifteen, and M.V.S., age sixteen. At some point

between May 1 and August 31, 2001, registrant approached A.S. in the men’s

bathroom and told A.S. he would help him fix his disheveled clothing.

Registrant then touched the boy between his legs, placing his hand on A.S.’s

                                         3
genitals, over his clothing. During this same period, registrant, on four or five

occasions, kissed M.V.S. “or otherwise touched him inappropriately in a

sexual manner.”

      On February 11, 2002, registrant was indicted and charge d with third-

degree aggravated criminal sexual contact, N.J.S.A. 2C:14-3(a) (count one),

and third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a)

(count two), for his conduct toward A.S. For his acts against M.V.S.,

registrant was charged with two counts of fourth-degree criminal sexual

contact, N.J.S.A. 2C:14-3(b) (counts three and four).

      Registrant was tried by a jury and convicted, on December 19, 2002, on

counts one, two, and four. The jury found registrant not guilty on count three.

      Registrant was sentenced on May 21, 2003. After the sentencing judge

merged count two into count one, registrant was sentenced to concurrent three -

year terms of probation on counts one and four. Registrant was also required

to serve sixty days in county jail as a special condition of probation. Further,

registrant was ordered to adhere to Megan’s Law registration requirements and

community supervision for life (CSL).

      On February 4, 2019, registrant filed a motion to terminate his Megan’s

Law registration and his CSL requirements. He submitted an affidavit

alongside his motion certifying that he had not been convicted of any offense

                                        4
since the events of 2001, which the State later confirmed. Registrant also

certified he had maintained gainful employment throughout his CSL and that

he had never failed a random drug or alcohol test. Additionally, registrant

submitted a psychosexual and actuarial assessment, completed by Dr. James

Reynold, Ph.D., stating with a reasonable degree of psychological certainty

that registrant “is not likely to commit another sexual offense”; “he does not

present a risk of harm to others in the community”; and “his risk of harm . . .

will not increase if the Court determines that it is appropriate to relieve

[registrant] of his registration obligation and to remove him from CSL.”

      The State accepted Dr. Reynold’s conclusion that registrant no longer

presented a risk of harm to others in his community and therefore did not

oppose his release from CSL. However, the State objected to registrant’s

release from Megan’s Law registration. In the State’s view, subsection (g)

made registrant ineligible for release under subsection (f) because he was

convicted of more than one enumerated sex offense.

      On April 2, 2019, the trial court adopted the State’s position, granting

registrant’s motion to release him from his CSL obligations but denying it as

to Megan’s Law. According to the trial court, subsection (g) barred relief from

Megan’s Law’s registration requirements, and application of subsection (g)

was not retroactive in this matter because registrant was both convicted and

                                         5
sentenced after subsection (g)’s effective date. The trial court found that the

Appellate Division’s decision in In re Registrant G.H., 455 N.J. Super. 515

(App. Div. 2018), aff’d, 240 N.J. 113 (2019), which held that subsection (g)

could not be applied retroactively, did not apply here. In the trial court’s view,

“subsection (g) did not change the legal consequences on the day of

[registrant’s] convictions,” and “[a]t the time of these convictions[,] he could

not have reasonably relied upon the possibility of relief from lifetime

registration.”

      After the trial court’s decision, but prior to the Appellate Division’s

review of registrant’s appeal in this matter, this Court affirmed the Appellate

Division’s decision in G.H. This Court concluded the Legislature never

intended for subsection (g) to apply retroactively, that subsection (g) was not

curative, and that none of the parties’ expectations in that matter warranted a

retroactive application. See In re Registrant G.H., 240 N.J. 113, 114 (2019).

      On March 18, 2020, the Appellate Division affirmed the trial court’s

decision to deny registrant’s motion for release from his Megan’s Law

obligations “substantially for the reasons outlined by” the trial court. The

Appellate Division noted that registrant was wrong to “focus on the timing of

his criminal misconduct, rather than the date of his convictions.” Because

registrant was convicted after subsection (g) was enacted, unlike the registrants

                                        6
in G.H., the Appellate Division found that subsection (g) would apply to

registrant without “‘retroactively’ alter[ing] the legal consequences that

attached to [his] December 2002 convictions.” Second, the Appellate Division

held that subsection (g)’s plain language indicated that the relevant date for

determining whether the statute was effective as to a particular registrant was,

as is relevant here, the date on which the registrant was “convicted of . . . more

than one sex offense.”

                                        II.

                                        A.

      Registrant contends that both the trial court and the Appellate Division

erred in their retroactivity analysis by using the dates of his conviction and

sentencing rather than the date on which the conduct resulting in his offenses

occurred. According to registrant, without an expression of contrary

legislative intent, new civil laws may be given only prospective effect “as of

the [d]ate of ‘[t]riggering’ [c]onduct.” Registrant argues that the Appellate

Division has “[i]mpermissibly [n]arrowed” G.H.’s retroactivity bar. In

registrant’s view, his date of conviction does not create the legal consequences

under Megan’s Law; rather, “imposition of [s]ubsection (g) is a legal

consequence of the commission of specific offenses that are merely

memorialized in a conviction.” Registrant further argues that procedural due

                                        7
process and “fundamental fairness” prohibit applying subsection (g) to

“registrants whose offense conduct predates the effective date” of that law

because those registrants lacked “‘prior notice’ and ‘fair warning’ of the

consequences of their conduct.”

      Appearing as amicus curiae, the New Jersey Office of the Public

Defender (Public Defender) aligns itself with registrant. The Public Defender

argues that to apply subsection (g) to registrant would necessarily be

retrospective, because it would attach “new legal consequences” to conduct

completed before subsection (g)’s enactment. The Public Defender contends

that the Appellate Division and trial court erroneously focused on the date of

registrant’s conviction, rather than his underlying conduct, and failed to

determine whether the retrospective application of subsection (g) constituted a

manifest injustice.

      According to the Public Defender, even if this Court holds that

subsection (g) can be applied to registrant, the courts below nevertheless

committed reversible error by “failing [to] engage in manifest injustice

analysis” and failing to conclude that subsection (g)’s application to registrant

would, in fact, be a manifest injustice. In the alternative, the Public Defender

raises a new argument: if this Court holds subsection (g) applies but is not

retrospective, then the date on which a person is “convicted,” within the

                                        8
meaning of that section, should be interpreted as the date on which guilt is

established, rather than the date of sentencing.

                                        B.

      The State seeks affirmance of the Appellate Division opinion and

contends that both the trial court and the Appellate Division correctly held that

subsection (g) was not applied retroactively here because, based on the

statute’s plain language which explicitly uses the term “conviction,” the

operative date is the conviction date, not the offense date. The State argues

that “[t]he offense date is simply not relevant under the G.H. retroactivity

analysis.”

      The State also argues that registrant had no reasonable expectation that

he would one day be free of Megan’s Law registration because he “did not

enter into a guilty plea with the expectation of someday being eligible for

relief under [s]ubsection (f).” The State contends that “[s]urely registrant

cannot reasonably claim that he would have altered his behavior -- such as

limiting his illegal sex acts to one victim on one occasion -- so that he could

maintain eligibility of relief from registration.” Accordingly, the State

maintains, there has been no manifest injustice nor violation of due process or

fundamental fairness.




                                        9
      In a supplemental brief, the State argues that “[e]ven if application of

subsection (g) is considered retroactive, such application is consistent with

civil retroactivity principles due to the [l]egislative intent behind Megan’s

[L]aw and its remedial purpose.” According to the State, retroactively

applying subsection (g) to registrant is supported by the “ameliorative”

purpose of Megan’s Law, as recognized in Doe v. Poritz, “to protect the

public” against “the ‘danger of recidivism posed by sex offenders and

offenders who commit other predatory acts against children, and the dangers

posed by persons who prey on others as a result of mental illness ,’” quoting

142 N.J. 1, 12 (1995).

      Appearing as amicus curiae, the Attorney General adopts and largely

echoes the State’s position and “urges this Court to affirm the Appellate

Division’s opinion and hold that subsection (g) of Megan’s Law applies to

offenders who were convicted of sex offenses after its enactment in 2002.”

      The Attorney General adds that the Legislature may amend existing laws

and that “the public is bound by such amendments on the date that they go into

effect.” According to the Attorney General, “[j]ust as defendants are bound by

an amended statute of limitations if theirs has not already expired, registrants

who are convicted of a registrable sex offense are bound by any amendment to

Megan’s Law in between their offense conduct and their conviction.”

                                        10
                                        III.

                                        A.

      The issue here -- whether the operative date for determining the

applicability of subsection (g) is the date of registrant’s convictions or the date

he committed the sex offenses on which his convictions are based -- is a

question of law that we review de novo. See S.T. v. 1515 Broad St., LLC, 241

N.J. 257, 274 (2020). “The primary goal of statutory interpretation is to

determine as best [as possible] the intent of the Legislature, and to give effect

to that intent.” In re Registant N.B., 222 N.J. 87, 98 (2015) (alteration in

original) (quoting State v. Lenihan, 219 N.J. 251, 262 (2014)). “[I]f a statute’s

plain language is ambiguous or subject to multiple interpretations, the Court

‘may consider extrinsic evidence including legislative history and committee

reports.’” State v. Frye, 217 N.J. 566, 575 (2014) (quoting State v. Marquez,

202 N.J. 485, 500 (2010)).

                                        B.

      “The courts of this State have long followed a general rule of statutory

construction that favors prospective application of statutes.” Gibbons v.

Gibbons, 86 N.J. 515, 521 (1981). As this Court has stated,

            [i]t is a fundamental principle of jurisprudence that
            retroactive application of new laws involves a high risk
            of being unfair. There is general consensus among all
            people that notice or warning of the rules that are to be
                                        11
            applied to determine their affairs should be given in
            advance of the actions whose effects are to be judged
            by them. The hackneyed maxim that everyone is held
            to know the law, itself a principle of dubious wisdom,
            nevertheless presupposes that the law is at least
            susceptible of being known. But this is not possible as
            to law which has not been made.

            [Id. at 522 (quoting 2 Sutherland, Statutory
            Construction § 41.02, at 247 (4th ed. 1973)).]

      The practice of generally applying statutes prospectively, however, “is

no more than a rule of statutory interpretation meant to ‘aid the court in the

search for legislative intent’” and “‘is not to be applied mechanistically to

every case.’” Johnson v. Roselle EZ Quick LLC, 226 N.J. 370, 387 (2016)

(first quoting Twiss v. State, 124 N.J. 461, 467 (1991); and then quoting

Gibbons, 86 N.J. at 522).

      We employ a two-part test to determine whether a statute should be

retroactively applied: first, we consider “whether the Legislature intended to

give the statute retroactive application,” and second, we determine “whether

retroactive application is an unconstitutional interference with ‘vested rights’

or will result in a ‘manifest injustice.’” Twiss, 124 N.J. at 467 (quoting Dep’t

of Envtl. Prot. v. Ventron Corp., 94 N.J. 473, 498 (1983)).

      Our previous jurisprudence has made clear that “legislative intent for

retroactivity can be demonstrated: ‘(1) when the Legislature expresses its

intent that the law apply retroactively, either expressly or implicitly; (2) when
                                        12
an amendment is curative; or (3) when the expectations of the parties so

warrant.’” Johnson, 226 N.J. at 387 (quoting James v. N.J. Mfrs. Ins. Co., 216

N.J. 552, 563 (2014)). Legislative intent for retroactive application “may be

either express, that is, stated in the language of the statute or in the pertinent

legislative history, or implied, that is, retroactive application may be necessary

to make the statute workable or to give it the most sensible interpretation.” Id.

at 388 (quoting Gibbons, 86 N.J. at 522). “[C]ourts generally will enforce

newly enacted substantive statutes prospectively, unless [the Legislature]

clearly expresses a contrary intent.” Maeker v. Ross, 219 N.J. 565, 578

(2014).

      Notably, “[a] law is retrospective if it ‘appl[ies] to events occurring

before its enactment’ or ‘if it “changes the legal consequences of acts

completed before its effective date.”’” Riley v. State Parole Bd., 219 N.J. 270,

285 (2014) (second alteration in original) (emphases added) (quoting Miller v.

Florida, 482 U.S. 423, 430 (1987)). We have stated that “[c]ourts use the

terms ‘retrospective’ and ‘retroactive’ interchangeably.” Id. at 285 n.4.

                                         C.

      Originally enacted in 1994 to combat “[t]he danger of recidivism posed

by sex offenders,” Megan’s Law, N.J.S.A. 2C:7-1 to -23, requires certain sex

offenders to publicly register with law enforcement. N.J.S.A. 2C:7-1. The

                                         13
statute specifies that “[a] person who has been convicted, adjudicated

delinquent or found not guilty by reason of insanity for commission of a sex

offense as defined in subsection (b) of this section shall register as provided in

subsections (c) and (d) of this section.” N.J.S.A. 2C:7-2(a)(1). Under

subsection (b), aggravated criminal sexual contact and endangering the welfare

of a child are listed as sex offenses subject to registration. N.J.S.A. 2C:7-

2(b)(1) to (2).

      Until January 8, 2002, subsection (f) read as follows:

             A person required to register under this act may make
             application to the Superior Court of this State to
             terminate the obligation upon proof that the person has
             not committed an offense within 15 years following
             conviction or release from a correctional facility for any
             term of imprisonment imposed, whichever is later, and
             is not likely to pose a threat to the safety of others.

             [N.J.S.A. 2C:7-2(f) (2000).]

Effective January 8, 2002, the Legislature added subsection (g) and amended

subsection (f) to begin with the phrase, “Except as provided in subsection (g)

of this section.” See L. 2001, c. 392. Subsection (g) states that

             [a] person required to register under this section who
             has been convicted of, adjudicated delinquent, or
             acquitted by reason of insanity for more than one sex
             offense as defined in subsection (b) of this section or
             who has been convicted of, adjudicated delinquent, or
             acquitted by reason of insanity for aggravated sexual
             assault pursuant to subsection (a) of N.J.S.A. 2C:14-2
                                        14
             or sexual assault pursuant to paragraph (1) of
             subsection (c) of N.J.S.A. 2C:14-2 is not eligible under
             subsection (f) of this section to make application to the
             Superior Court of this State to terminate the registration
             obligation.

             [N.J.S.A. 2C:7-2(g).]

      We have previously determined that subsection (g) “does not apply

retroactively.” G.H., 240 N.J. at 113. In G.H., the registrants both pled guilty

-- prior to subsection (g)’s effective date -- to offenses that required

registration for life. Id. at 113-14. As with registrant in this current appeal,

the registrants’ offenses in G.H. fell within the ambit of the newly enacted

subsection (g). Id. at 114. But this Court found that subsection (g) could not

apply to the registrants because there was “no statement of legislative intent,

express or implied, that subsection (g) should be applied retroactively,” or that

“subsection (g) was curative, or that the parties’ expectations warranted

retroactive application.” Ibid.

      The holding that subsection (g) cannot be applied retroactively

transcends the facts of G.H.; it is a general finding. But, in light of the facts of

G.H., that general principle was applied there only to “the time of [the

registrants’] pleas.” We did not find in G.H. that the plea date was dispositive

and that all pleas and convictions entered after the effective date of subsection

(g) would be controlled by that subsection if the Megan’s Law offenses at

                                        15
issue were among those specified in subsection (g). That is the question posed

here.

                                             IV.

        Applying the principles set forth above, we now hold that the relevant

dates for determining the applicability of subsection (g) are the dates on which

a registrant committed the relevant sex offenses rather than the date of

conviction of those offenses.

        Here, registrant was convicted of committing criminal sexual contact

and child endangerment between May 1 and August 31, 2001, which subjected

him to registration under Megan’s Law. See N.J.S.A. 2C:7-2(b)(1) to (2).

Subsection (g) was not effective until January 8, 2002, L. 2001, c. 392.

Therefore, at the time that registrant committed the sex offenses that subject ed

him to lifetime registration under subsection (g), that provision had not yet

taken effect.

        Subsection (g) states that a person “who has been convicted of . . . more

than one sex offense” may not apply under subsection (f) to terminate the

Megan’s Law registration obligations. As the Appellate Division in G.H. aptly

noted, “[t]he Legislature’s use of the present perfect tense indicates subsection

(g) applies to an action completed, although not at any definite time in the

past.” G.H., 455 N.J. Super. at 532 (emphasis added). Nowhere in the text of

                                        16
subsection (g) does it state that the statute’s applicability is to be measured by

the date of conviction. In our view, the Legislature’s use of the language “who

has been convicted of” serves merely to refer to the class of people to whom

the statute may apply. The phrase cannot be divorced from the specified

offenses that follow it, which reveal that subsection (g) is applicable to only a

specific subset of the offenses to which Megan’s Law registration

requirements apply. That language does not mean that the date by which

courts are to analyze the applicability of subsection (g) is the date of

conviction.

      Registrant’s conviction and sentencing were legal determinations of his

already-completed conduct. Given that a statute is retrospective if it

“‘appl[ies] to events occurring before its enactment’ or ‘if it changes the legal

consequences of acts completed before its effective date,’” Riley, 219 N.J. at

285 (alteration in original) (emphasis added) (quoting Miller, 482 U.S. at 430),

the material date to measure the applicability of subsection (g) is that on which

the registrant’s conduct occurred. Such a date represents the point in time that

triggers the “legal consequences” from which a person seeks relief. Any

application of subsection (g) to registrants whose relevant predicate offenses

predate that subsection’s enactment would be a retroactive application barred

by our decision in G.H. See 240 N.J. at 113-14.

                                        17
      Having found that the operative date for determining whether subsection

(g) is effective as to a particular registrant is the date on which the registrant

commits the offenses that require lifetime registration, we now hold that the

trial court and Appellate Division erred in finding that subsection (g) should

apply to registrant.

                                         V.

      Accordingly, the judgment of the Appellate Division is reversed, and the

matter is remanded to the trial court for determination of registrant’s

application.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and PIERRE-LOUIS join in JUSTICE
FERNANDEZ-VINA’s opinion.




                                         18